IN THE COURT OF APPEALS OF IOWA

                                     No. 20-0713
                               Filed November 3, 2021


DONALD ANTONIO VAUGHN,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Jeffrey Farrell, Judge.



      Donald Antonio Vaughn appeals the summary dismissal of his third

application for postconviction relief. AFFIRMED.




      Cathleen J. Siebrecht of Siebrecht Law Firm, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee State.



      Considered by Bower, C.J., and Vaitheswaran and Schumacher, JJ.
                                         2


BOWER, Chief Judge.

      Donald Antonio Vaughn appeals the summary dismissal of his third

application for postconviction relief (PCR). Because Vaughn does not fit within the

narrow exception to avoid the statutory three-year limitation period established in

Allison v. State, 914 N.W.2d 866, 891 (Iowa 2018), we find no error in the dismissal

of his untimely PCR application.

      In 2006, Vaughn was convicted of murdering Matthew Glover. Vaughn v.

State, No. 11-0147, 2013 WL 5743668, at *1–2 (Iowa Ct. App. Oct. 23, 2013).

Over Vaughn’s pro se objections, his direct appeal was dismissed by our supreme

court as frivolous. Id. at *2. Procedendo issued on December 24, 2008.

      In 2009, Vaughn filed his first PCR application, raising eight claims of

ineffective assistance of trial and appellate counsel and four other claims. See id.

The district court rejected all claims and dismissed his PCR application; we

affirmed. Id. at *5–9. Procedendo issued on November 21, 2013.

      Vaughn filed a second PCR application on May 26, 2015, which he later

voluntarily dismissed.

      Vaughn filed this third PCR application on May 6, 2019, asserting trial,

appellate, and PCR counsel were ineffective. The State moved for summary

judgment, asserting the application was barred by the three-year limitation in Iowa

Code section 822.3 (2019).

      The district court dismissed the action, noting Vaughn “does not claim any

new evidence that could not have been discovered within the three year statute of

limitations,” and ruling Vaughn’s claims were untimely. Vaughn appeals.
                                           3


       We review summary disposition rulings in PCR proceedings for legal error.

Linn v. State, 929 N.W.2d 717, 729 (Iowa 2019).

       Vaughn contends the district court improperly applied Allison in finding his

PCR application is untimely. We disagree. Allison held,

       [W]here a PCR petition alleging ineffective assistance of trial counsel
       has been timely filed per section 822.3 [1] and there is a successive
       PCR petition alleging postconviction counsel was ineffective in
       presenting the ineffective-assistance-of-trial-counsel claim, the
       timing of the filing of the second PCR petition relates back to the
       timing of the filing of the original PCR petition for purposes of . . .
       section 822.3 if the successive PCR petition is filed promptly after
       the conclusion of the first PCR action.

914 N.W.2d at 891 (emphasis added). Allison allowed a second PCR petition to

relate back to the timing of a first PCR petition, but it is a very narrow exception.

Id.; see Davis v. State, No. 20-0884, 2021 WL 4592813, at *2 (Iowa Ct. App. Oct.

6, 2021); Long v. State, No. 19-0726, 2020 WL 2061934, at *4 (Iowa Ct. App. Apr.

29, 2020). This court has repeatedly stated Allison only contemplated one round

of relating back to the original timely filed application. See Goode v. State, No. 20-

0282, 2021 WL 4889249, at *3 (Iowa Ct. App. Oct. 20, 2021) (collecting cases

where we have held Allison does not apply to third or subsequent PCR

applications).

       Furthermore, Vaughn did not file this action until 2019, and procedendo

issued on his first PCR action in 2013. Vaughn is hard-pressed to argue this third

PCR application—filed almost six years after his first—could be considered


1Effective July 1, 2019, the legislature abrogated Allison. See Iowa Code § 822.3
(Supp. 2019) (“An allegation of ineffective assistance of counsel in a prior case
under this chapter shall not toll or extend the limitation periods in this section nor
shall such claim relate back to a prior filing to avoid the application of the limitation
periods.”).
                                          4

“promptly” filed under Allison. See Thompson v. State, No. 19-0322, 2020 WL

2060310, at *3–4 (Iowa Ct. App. Apr. 29, 2020) (collecting cases addressing what

is considered a “promptly” filed successive petition and noting “this third PCR

action filed eighteen years after the conviction and fifteen years after the expiration

of the three-year statute of limitations for PCR applications . . . . cannot meet the

‘promptly’ filed condition”); see also Polk v. State, No. 18-0309, 2019 WL 3945964,

at *1 (Iowa Ct. App. Aug. 21, 2019) (finding a gap of nearly six months was not

prompt).

       On appeal, Vaughn alternatively asserts the three-year limitation period is

unconstitutional. We find no mention of this claim below and, therefore, it is not

preserved for our review. See Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa

2002) (“It is a fundamental doctrine of appellate review that issues must ordinarily

be both raised and decided by the district court before we will decide them on

appeal.”); accord Lamasters v. State, 821 N.W.2d 856, 862 (Iowa 2012).

       We affirm the summary disposition of Vaughn’s PCR application.

       AFFIRMED.